Citation Nr: 1738394	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for pes planus with plantar fasciitis in excess of 10 percent prior to May 27, 2015. 

2.  Entitlement to an initial disability rating for pes planus with plantar fasciitis in excess of 30 percent from May 27, 2015 to September 29, 2016.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1981 to July 1985.

This matter initially came before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of that proceeding has been associated with the claims file.  The case was Remanded for additional development in July 2016.

While the case was in Remand status, a 10 percent rating for bilateral pes planus was assigned effective April 2010, the date of claim.  A 30 percent rating was assigned from May 2015 to September 2016.  A 50 percent rating was assigned effective September 29, 2016.  This is the maximum schedular rating assigned as of that date, there is no contention that extraschedular conditions exist.  As such, the remaining issues are set forth as characterized on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.



FINDINGS OF FACT

1.  Prior to May 27, 2015, the Veteran's pes planus was not manifested by severe symptoms in either foot, to include objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use, or characteristic callosities; or by pronounced symptoms in either foot, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.

2.  From May 27, 2015 to September 29, 2016, the Veteran's pes planus was not manifested by pronounced symptoms in either foot, to include marked pronation, extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for pes planus with plantar fasciitis prior to May 27, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 30 percent for pes planus with plantar fasciitis from May 27, 2015 to September 29, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code 5276.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Rating Schedule for Pes Planus

Pursuant to Diagnostic Code 5276, a non-compensable rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating for severe bilateral pes planus requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating for pronounced bilateral pes planus requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral disabilities at 20 and 30 percent, respectively.  Id.  

The criteria in Diagnostic Code 5276 are conjunctive and successive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  As successive in nature, the next higher rating requires the elements for the lower rating.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that the pain he suffers from his disability and the effects of his disability are worsening.  He asserts specifically that he experiences extreme pain daily, he cannot walk distances and cannot stand for long periods, as required in his job.  The Veteran further states that he must remove his shoes at work for relief from pain and the stretching and icing he does at home does not provide relief.  He adds that his prescribed custom molded orthotics are ineffective and his periodic steroid injections provide only temporary relief from pain.  

The Period Prior to May 27, 2015  

Facts

A December 2016 rating decision increased the Veteran's disability rating for pes planus with plantar fasciitis to 10 percent effective April 5, 2010, the date of the grant of service connection.  Additionally, it assigned a rating of 30 percent from May 27, 2015, but not prior to that date and further assigned a maximum schedular rating of 50 percent from September 30, 2016, again, not prior to that date.  

It is the Board's understanding that the Veteran asserts a claim for a higher rating or ratings from April 5, 2010 onward consistently at the highest rating allowed under Diagnostic Code 5276.  38 C.F.R. § 4.71a.

The record indicates that the Veteran presented with foot pain on a late April 2010 visit to the Houston VA Medical Center emergency room.  The treatment provider, in examining both ankles, noted the Veteran's flat feet; there was no malleolus tenderness (at the ankle bones)' and there was 2+ warmth at the pulse points at the top of the foot and behind the medial ankle bone.  Additionally, the provider noted that there was no swelling. He further noted that the Veteran reported he had tried multiple orthotics without relief.  The provider assessed the Veteran with chronic bilateral plantar discomfort.

At the end of April in 2010, the Veteran presented for an orthopedic examination with pain and aching in both feet, reporting that it is severe and has been increasing due to the his duties as a mail carrier.  His physical examination revealed that when standing the Veteran had some postural flattening, slightly more on the left than on the right; there was abduction slightly more on the left side; his skin was intact; he was able to do a toe and a heel rise; and his gait pattern was normal.  The treatment provider also noted there was no visible swelling.

He concluded that the Veteran has a mild positive percussion sign on the left more than the right, reproducing some plantar dysesthesias; some mild plantar dysesthesias notable on the medial arch; but the midfoot and forefoot were not tender during the examination.  The provider observed that the Veteran will benefit from a custom-molded orthotic for increased cushioning with weight-bearing activities; surgery is not necessary at this time; and the Veteran is presently using a nonsteroidal anti-inflammatory drug (NSAID).   He stated his impression as bilateral pes planus, left greater than right.

In August 2010, the Veteran underwent a VA examination.  The VA examiner noted the Veteran's reports that his NSAIDs and his orthotics did not help his disability; his work and daily activities were affected; but also noted that the Veteran had no incapacitating events.  Upon examination of the Veteran's feet, the August 2010 VA examiner noted that the plantar ligament  flexes to 55 degrees and dorsiflexes to 15 degrees; the foot supinates to 35 degrees and pronates to 20 degrees; and repeat plantar flexion, dorsiflexion, supination, and pronation both active and passive produce no indication of pain, weakness or fatigue.  

Additionally, he noted that the Achilles tendon is set vertically and is non-tender; the Veteran currently has no tenderness to the plantar fascia insertion in the calcaneus; he has no tenderness to the plantar fascia at the arch; he has no tenderness to the plantar fascia into the metatarsal heads; and the Veteran ambulates without the appearance of discomfort.  The August 2010 VA examiner further noted that the metatarsophalangeal joint of the great toe extends to 65 degrees and flexes to 40 degrees; the distal interphalangeal joint of the great toe fully extends and flexes to 60 degrees; repetitive motion of the metatarsophalangeal joints in the small toes produces no indication of pain, weakness or fatigue; and the Veteran wears no unusual shoe wear.  

The August 2010 VA examiner concluded that, although the Veteran has pes planus, his feet otherwise appear anatomically normal.  No x-rays were taken and the August 2010 VA examiner assessed the Veteran with bilateral pes planus with bilateral plantar fasciitis.

The Veteran's claims file includes statements of co-workers dated variously between October 2010 and February 2012, containing their observations of the Veteran's disability.  K.M.C. states that the Veteran has pain in his feet, he often works with his shoes off and asks if he can perform his duties sitting.  K.W. states that the Veteran has ongoing foot problems and he has observed that the Veteran removes his shoes at his work station, on breaks and at lunch for relief.  D.A. states that the Veteran's postal service duties require long hours of standing and walking; the Veteran is in constant pain and sometimes burning pain from his feet; he has asked for a double stand/case matte for his duty station; he has used an ice pack on his feet; and takes frequent foot breaks. 

In June 2012, the Veteran presented at a VA emergency room with burning pain in his feet, increased by standing.  Flat feet were noted, but it was also noted that he was able to ambulate well and was stable.  Neurologically, the Veteran's pulses in his feet and ankles were 2/4; his sensations were good; and he had good range of motion in his ankles and feet.  The treatment provider's impression was stated as flat feet, chronic pain, possible plantar fasciitis.  

In July 2012, presented at the VA triage center, reporting a chronic problem with a burning and aching sensation in the plantar area of both feet.  In the emergency room, bilateral pes planus was noted and, although assessed with bilateral plantar pain, an examination revealed the Veteran's pulses were palpable, his range of motion was not restricted, there were no lesions, and the Veteran had no edema.

An August 2012 emergency room treatment note stated that, upon presenting with foot pain, there were no skin changes on either of the Veteran's feet; there was some plantar pain, but no acute trigger points typical of a plantar fasciitis insertion site; no pain on the dorsum of foot; pulses were intact bilaterally; and the skin was normal in color and temperature.  Additionally, the treating physician noted there was no lower extremity edema.  

In a September 2012 visit to the emergency room, the Veteran complained of flare of chronic foot pain and numbness associated with his flat feet.  An examination of his extremities revealed bilateral flat feet, numbness, but no tenderness and, once again, no edema.  The treating physician stated his diagnostic impression as pes planus and chronic foot pain due to walking four to five miles per day.

The Veteran's November 2012 statement, submitted with his notice of disagreement, states that his in-service duties caused his flat feet; he has suffered pain for many years; and his separation examination noted his flat feet.  He adds that soaking, medications and orthotics have not been effective and he has been disciplined at work for removing his shoes and rubbing his feet.  

In November 2012, the Veteran presented for a VA podiatry consultation, complaining of burning bilateral foot-pain, pain between his toes and reporting his difficulties at work with regulation shoes and being unable to finish his tasks.  The VA treatment provider noted bilateral 5/5 strength in all planes of ankle motion, visual indications of foot pronation/forefoot abduction, but mildly tender to palpation in the Veteran's left and right heels. She also noted that the Veteran was not doing much stretching or icing of his feet.  She assessed the Veteran with bilateral plantar fasciitis.  The Veteran received a heel injection of a steroid.

In November 2012, the Veteran reported for a primary care follow-up examination, in which complained of bilateral burning and pain in his foot.  His flat feet were noted and he was assessed with bilateral plantar fasciitis.  The VA provider also found no edema and no tenderness on the soles of the Veteran's feet.

In January 2013, the Veteran reported for another VA podiatry consultation for the measure and molding of orthotics and was instructed on care and use.

The Veteran's statement included in his February 2013 VA Appeals Form 9 stated that his in-service duties caused his flat feet; he was diagnosed with flat feet in his separation examination; his initial noncompensable rating did not adequately reflect his condition; and his disability is a barrier to his work as a mail carrier.  

The Veteran's March 2013 VA treatment notes indicate complaints of foot pain.  No edema was detected and medication was prescribed.  His April 2013 VA podiatry treatment notes recorded complaints of burning foot pain, pain between the toes and noted his flat feet.  Much of his reporting from his November 2012 podiatry consultation was included in the notes, as were the same findings of bilateral 5/5 strength in all planes of ankle motion, visual indications of foot pronation/forefoot abduction, but mildly tender to palpation in the Veteran's left and right heels. Once again, his provider also noted that the Veteran was not doing much stretching or icing of his feet.  She assessed the Veteran with bilateral plantar fasciitis.  The Veteran received bilateral  heel injections of kenalog and lidocaine.

In April 2013, a VA physician provided the Veteran with a statement that the Veteran has chronic plantar fasciitis and requires athletic shoes instead of USPS shoes.  Three other statements by VA treatment providers in June 2013 state variously that the Veteran has bad, chronic foot pain and should work light duties; the Veteran is unable perform his work; and the Veteran is unable to perform his work and must use shoes with supports.  A VA treatment provider in June 2013 also proved a statement in conjunction with the Veteran's request from his employer for leave, stating that the Veteran has plantar fasciitis and is using night splints, performing stretching, icing his feet, and occasionally receives steroid injections.

The Veteran's statement from April 2013 states that in-service duties caused his flat feet disability and he presently seeks relief by getting off his feet and taking off his shoes.  His March/May 2013 statement disputes the findings of his April 2010 VA examination; asserts that his in-service duties caused his flat feet; and states that his orthotics are ineffective. 

In May 2013, the Veteran presented at the VA Medical Center emergency room with bilateral foot pain.  Upon examination, the Veteran exhibited bilateral foot pain on dorsification of the feet.  The diagnostic impression was stated as plantar fasciitis.   

The Veteran's June 2013 visit to the VA Medical Center emergency room brought complaints of daily pain in his feet and reports of being on his feet all day as a mail carrier; using bracelets and a boot with some relief; and the recent worsening of his disability.  However, his general appearance indicated no apparent distress.  The diagnostic impression was stated as "feet pains, chronic."

The Veteran was treated for increasing foot pain in July 2013 at the VA Medical Center.  His history of plantar fasciitis and flat foot were noted.  His general appearance indicated no distress and plantar fasciitis was again noted, presumably as an assessment.

An August 2013 statement by K.A. states that the Veteran has been disciplined at work for the time taken on completing his routes, due to his pes planus.

In August 2013, the Veteran presented with increasing right-foot pain.  The next day, the emergency room provider noted the Veteran's history of plantar fasciitis and flat foot, noted the Veteran's reports of pain despite foot inserts, cushions and wraps; and further noted on examination that the Veteran's foot felt very hot.  Additionally, she noted that, although there was tenderness in the plantar area and his pain score was initially recorded as 8, the Veteran's foot and ankle pulses were at 2+ and he generally exhibited no apparent distress.  She assessed the Veteran with plantar fasciitis.

The Veteran underwent VA examination in November 2013.  Besides flat foot, other diagnoses of hallux valgus and plantar fasciitis were noted.  The November 2013 VA examiner further noted the Veteran's reported history of worsening pain, increased by the walking required in his job, and his icing performed several times a day.  He further noted reports that orthotics and a strap splint helped little.  Additionally, the November 2013 VA examiner noted that the functional impact of the Veteran's disability was that the Veteran must sit a lot on the job due to foot pain.

November 2014 VA x-rays of the Veteran's feet indicated no changes from previous studies.  There were minimal erosions in the medial aspect of the first metatarsal and medial cuneiform; atherosclerosis; an inferior calcaneal spur; and calcification of the plantar fascia, compatible with plantar fasciitis.  Among the findings, it was stated that there is no associated soft tissue swelling.  

At the Veteran's January 2015 podiatry consultation for an injection, the VA treatment provider noted that the Veteran's current orthotic did not provide support for his arch and that new ones would be fashioned in wool.  In a February 2015 physical therapy session, the VA therapist noted that the Veteran was still very tender to palpation to both calcaneus areas.  However, he also noted that the Veteran was walking with a non-antalgic gait.  

The April 2015 statement of the Veteran's wife states that the Veteran has chronic foot pain and he ices his feet regularly.  A May 2015 statement by K.W. states that the Veteran has ongoing foot issues and removes his shoes and elevates his feet when he on breaks, but that this has caused some confrontation in the work place.  

On May 18, 2015, the Veteran reported for a podiatry examination for an injection.  The VA podiatrist noted the Veteran's reports of pain in both of his heels and arches every day and that custom molded orthotics do not help.  However, he also found no edema.

      
Analysis

As stated earlier in this decision, the Veteran has been assigned a disability rating of 10 percent from April 5, 2010 to May 26, 2015.  Also stated above are the criteria for the higher disability ratings both feet under Diagnostic Code 5276.  For 30 percent, they are objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  For 50 percent, the requirements are marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In regard to the 30 percent requirements, the foregoing treatment record indicates that in the Veteran's late April 2010 emergency room examination there was abduction, slightly more on the left side and the Veteran reported orthotics were ineffective.  However, there was no swelling.  In the orthopedic examination, which followed within days at the end of April 2010, there was also abduction, slightly more on the left side, but, once again, no swelling and the Veteran's gait pattern was normal and, therefore, unaffected.  Additionally, although the notes do not say exactly where on the midfoot and forefoot the Veteran was examined, there was no tenderness detected.  

The August 2010 VA examiner noted the Veteran's report that orthotics were ineffective.  He also noted that the plantar ligament flexes to 55 degrees and dorsiflexes to 15 degrees.  The August 2010 VA examiner also found that the Veteran's foot supinates (turning the sole outward) to 35 degrees and pronates (turning the sole inward) to 20 degrees.  The Board takes note that 60 degrees is the normal supination range and 30 degrees is the normal range for pronation.  

More significantly, the August 2010 VA examiner further found that upon repeating the plantar flexion, dorsiflexion, supination, and pronation maneuvers, both active and passive, there was no indication of pain.  Additionally, he noted that the Achilles tendon is non-tender; the Veteran currently has no tenderness to plantar fascia insertion in the calcaneus; he has no tenderness to plantar fascia at the arch; he has no tenderness to plantar fascia into the metatarsal heads; and the Veteran ambulates without the appearance of discomfort.

The June 2012 emergency room examination findings indicated that the Veteran exhibited good range of motion, he ambulated well and he was stable.  July 2012 findings stated the Veteran range of motion was not restricted, as well as there being no edema.  The August 2012 emergency room  findings, although noting some plantar pain, also found no acute trigger points typical of a plantar fasciitis insertion site and no pain on the dorsum of foot.  Once again, there was no lower extremity edema.  The September 2012 emergency room examination, too, made no findings of tenderness or edema. 

The November 2012 VA podiatry treatment provider noted visual indications of foot pronation/forefoot abduction.  She also found only mild tenderness to palpation in both heels.  The Veteran's November 2012 VA primary care follow-up examination made findings of no bilateral tenderness on the soles of the feet, as well as no edema.

March 2013 VA treatment notes also did not detect edema.  April 2013 VA podiatry notes included the findings made in the November 2012 examination above.  Although reports of pain upon presenting were consistent, the June, July and August 2013 VA Medical Center visits noted that the Veteran was in no apparent distress.   

Among the November 2014 VA x-ray findings of the Veteran's feet was no associated soft tissue swelling.  In the May 18, 2015 podiatry visit for an injection, the VA provider found no edema and no bilateral heel pain.

From the foregoing points taken from the Veteran's treatment record for this period, the Board finds that, regardless of abduction, the August 2010 finding of a 20 degree pronation range out of a full range of 30 degrees does not indicate marked deformity, as required under a 30 percent rating, or the  marked pronation required in the 50 percent rating.  Indeed, the August 2010 VA examiner had noted that, although the Veteran has pes planus, his feet otherwise appear anatomically normal.  

Moreover, the visual indications (referred to in the note by the informal medical term "too many toes") of foot pronation/forefoot abduction, noted in the November 2012 VA podiatry consultation and later included in the notes of the April 2013 podiatry consultation, is not a finding specific enough to indicate a "marked" deformity or "marked" pronation.  Furthermore, due to the conjunctive nature of the text of Diagnostic Code 5276, discussed above, satisfying only one of the several successive criteria for a higher rating, such as abduction, is not enough to establish that the higher rating applies.

The Board further finds that the findings of non-tenderness generally in the foot and, in particular, at any point relating to the plantar fascia or to the Achilles tendon, satisfy neither the 30 percent nor the 50 percent rating requirements of accentuated pain on manipulation and use or extreme tenderness.  

Additionally, the above treatment records from June 2012 to May 18, 2015 consistently contain findings of no swelling, no soft tissue swelling and no edema (accumulation of fluid beneath the skin), as required for a 30 percent rating.

The Period of May 27, 2015 to September 29, 2016

						Facts

As stated above, the December 2016 rating decision increased the Veteran's disability rating for pes planus with plantar fasciitis to a rating of 30 percent from May 27, 2015 and further assigned the highest rating of 50 percent from September 30, 2016, but not prior to that date.  

The May 27, 2015 VA examiner diagnosed the Veteran with flat foot and plantar fasciitis.  He noted the Veteran's reports of daily pain in his heels and arches; his orthotics do not help; and steroid injections help little and only for two to three weeks.  Although the Veteran reported pain in the examination, he also did not report functional impairment of the foot being evaluated.  

Nonetheless, the May 2015 VA examiner found that the Veteran has pain in the use of both feet; the pain was accentuated on use; there was pain on manipulation of the feet.  However, he did not find that the Veteran had swelling; he did not have characteristic callouses; and he did not have extreme tenderness of plantar surfaces on one or both feet.

The May 2015 VA examiner found that, although the Veteran exhibits decreased longitudinal arch height of one or both feet on weight-bearing, there is no objective evidence of marked deformity of one or both feet, such as pronation, abduction, etc..  Moreover, there is no marked pronation in either foot.  Additionally, in either foot the weight-bearing line does not fall over or medial to the great toe and there is no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  He also found that there is no "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of either foot and there is no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  

Noting other conditions of moderately severe calcaneal spurs and plantar fascia calcification in both feet, the May 2015 VA examiner went on to find that the conditions do not chronically compromise weight bearing.  However, he did find that they require arch supports, custom orthotic inserts or shoe modifications.  

In regard to pain, once again the May 2015 VA examiner found there was no pain in either foot upon examination, but added that there is pain mainly with prolonged ambulation and weight bearing.  Contributing to functional loss and limitation of motion, the May 2015 VA examiner found factors to include pain on weight-bearing in both feet; disturbance of locomotion in both feet; and interference with standing in both feet.  

However, as contributing factors of the Veteran's disability associated with limitation of motion, the May 2015 VA examiner did not find pain, weakness, fatigability or incoordination in either foot, which significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  Nor did he find any other functional loss in either foot during flare-ups or when the foot is used repeatedly over a period of time.  

Although the May 2015 VA examiner noted that imaging studies had been performed, he found that they did not document degenerative or traumatic arthritis.  

In regard to overall functional impact and whether the conditions the May 2015 VA examiner listed in the diagnosis section impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.), the May 2015 VA examiner found they did not.

In the Veteran's August 2015, podiatric examination his VA podiatrist noted the Veteran's reports of daily pain in his heels and arches and his orthotics are ineffective.  He assessed the Veteran with bilateral heel pain and injected lidocaine, dexamethasone phosphate and kenalog.  However, he also found no edema.  The Veteran's September and December 2015 examinations and his March 2016 examination with his VA podiatrist produced the same findings, including no edema; however, the podiatrist declined to administer injections.  In the Veteran's July 2016 podiatric examination, his VA podiatrist made identical findings and proceeded with an injection. 

In a series of July 2016 statements included in the claims file, K.E. states that the Veteran often at work removes his shoes and elevates his feet for relief from pain.  W.C. also recounts in his statement having seen the Veteran often without his shoes at work.  The Veteran supervisor L.S. states that the Veteran has informed her of his foot problem and it has caused irritability in the Veteran.  The Veteran's wife mentions in her statement that the Veteran complains daily about his feet.

      Analysis

As stated above, on the date of the May 2015 VA examination the Veteran attained a 30 percent disability rating.  However, in that examination, although he noted the Veteran's report that his orthotics were ineffective, the May 2015 VA examiner specifically found that there was no extreme tenderness of plantar surfaces on one or both feet, which would be required for a 50 percent rating. 

In regard to the additional criteria for a 50 percent disability rating of marked pronation, marked inward displacement and severe spasm of the tendo Achilles on manipulation, the May 2015 VA examiner made the following findings:  No objective evidence of marked deformity of one or both feet, such as pronation, abduction, etc.; no marked pronation in either foot; in either foot the weight-bearing line does not fall over or medial to the great toe; no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line; no "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of either foot; and no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  

In addressing the Veteran's symptoms of extreme pain, the May 2015 VA examiner found no pain in either foot upon examination, but added it would occur mainly with prolonged ambulation and weight bearing; pain on weight-bearing in both feet contributing to functional loss and limitation of motion; but no pain in either foot,  as well as no weakness, fatigability or incoordination, which significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time.  Nor did he find any other functional loss in either foot during flare-ups or when the foot is used repeatedly over a period of time.  

From the foregoing points taken from the Veteran's treatment record for this period, the Board finds that the findings made upon examination do not satisfy the specific criteria for a 50 percent disability rating under Diagnostic Code 5276, as discussed above.

Other Considerations

The Veteran's representative at the January 13, 2016 Board hearing elicited extensive testimony from the Veteran about the chronic and extreme pain he experiences daily and the effect on his ability to perform duties in the postal service, in particular, in the amount walking required when he still performed mail carrier duties.  Additionally, the Veteran's reports to his treatment providers during examinations and the numerous lay statements of the Veteran, his wife and co-workers, set forth above, similarly address difficulties in standing for long periods, which is required in the Veteran's job.

The aspects of the Veteran disability pertaining to extreme pain and the inability to walk and stand, as required in the Veteran's work, are contemplated and adequately addressed in the rating schedule in Diagnostic Code 5276.  The 30 percent rating criteria specifically address "pain on manipulation and use accentuated," by which is meant that pain is more noticeable, prominent or heightened when the Veteran foot is manipulated, perhaps by a clinician, a therapist or the Veteran himself when performing prescribed therapeutic maneuvers or exercises.  The pain is similarly made more intense when the Veteran uses his feet in work tasks such as walking and the walking activities of daily life.  The foregoing contemplates exactly what is observed in the various lay statements above, the Veteran's reports to treatment providers and his testimony at his hearing.  

Additionally, the criteria of the 50 percent rating under Diagnostic Code 5276 include "extreme tenderness of plantar surfaces of the feet."  This area is the sole of the foot.  The 50 percent rating requirements take into consideration the tenderness
---the sensitivity to pain---of the sole of the foot when standing, since a flat foot condition would cause most or all of the sole of the foot to be in contact with the ground or floor and, therefore, cause the plantar surfaces abnormally to bear the weight above them. 

For the above reasons stated, the rating schedules assigned reasonably contemplate the Veteran's disability level and symptomatology and, therefore, adequately portray the Veteran's disability picture.

Conclusion 

As stated above, the Board has considered and set forth the Veteran's reports during examinations, as they appear throughout the record, and his lay statements and those of his wife and co-workers.  Additionally, the Veteran's testimony has been carefully reviewed.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran, his wife and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately the origins, extent and severity of the Veteran's pes planus with plantar fasciitis, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record directly contrary to the findings and conclusions of the several VA examiners and numerous treatment providers, discussed at length above.  They were based on accurate characterizations of the evidence of record and detailed clinical findings and the overall findings upon examination are entitled to substantial probative weight.

From this the Board does not find in the clinical record the criteria under Diagnostic Code 5276 necessary for the Veteran to attain higher disability ratings for the periods of April 5, 2010 to May 26, 2015 and May 27, 2015 to September 29, 2016.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating for pes planus with plantar fasciitis in excess of 10 percent prior to May 27, 2015 is denied.

Entitlement to an initial disability rating for pes planus with plantar fasciitis in excess of 30 percent from May 27, 2015 to September 29, 2016 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


